Citation Nr: 0200851	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  99-21 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether a timely substantive appeal was filed with the issue 
of whether new and material evidence has been received to 
reopen the claim for service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from November 1986 to 
June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence to reopen the claim for service connection for a 
cervical spine disability had not been received.  

In August 2001, the Board remanded the instant claim in an 
effort to determine whether a timely substantive appeal had 
been filed.  The veteran was given an opportunity to present 
written argument or evidence or to request a hearing.  A 
December 2001 presentation was submitted, by the veteran's 
representative, addressing the timeliness of the substantive 
appeal.  

This case is now ready for appellate review.  


FINDINGS OF FACT


1.  The veteran was notified of an April 29, 1998 rating 
decision that determined that new and material evidence 
adequate to reopen the claim for service connection for a 
cervical spine disability had not been submitted by letter 
dated May 5, 1998.  

2.  A notice of disagreement (NOD) with the denial was 
received by the RO on April 27, 1999.  

3.  The statement of the case (SOC) was sent to the veteran 
on July 9, 1999, with instructions for perfecting an appeal.  

4.  VA did not receive a request from the veteran or her 
representative for more time to file a substantive appeal.  

5.  The substantive appeal was received in the RO on 
October 8, 1999.  


CONCLUSION OF LAW

The substantive appeal from the determination that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a cervical spine disability was not 
timely.  38 U.S.C.A. § 7105(a), (d)(3) (West 1991); 38 C.F.R. 
§§ 20.202, 20.302(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By rating decision of April 29, 1998, the RO determined that 
new and material had not been submitted sufficient to reopen 
the claim of service connection for a cervical spine 
disability.  On May 5, 1998, the veteran was notified by 
letter of that rating action.  A copy of the rating decision 
was attached to the notice, and her appellate rights were 
explained.

On April 27, 1999, a NOD was received by the RO, from the 
veteran, disagreeing with the April 29, 1998 rating decision.  
An SOC was sent to the veteran on July 9, 1999.  The veteran 
was advised that she would need to complete and file the 
enclosed VA Form 9 (substantive appeal) in order to perfect 
her appeal.  Instructions indicating what she needed to do, 
how much time she had to do it, and how to go about getting 
assistance were included.  She was also given her hearing 
rights and told to let the RO know if she did not receive a 
copy of the Form 9 with her mailing.   

On October 8,  the veteran's Form 9 (substantive appeal) was 
received by the RO.  

The veteran was scheduled to testify at a Travel Board 
hearing on May 9, 2001.  She did not report for the hearing.  

In August 2001, the Board remanded the instant claim 
regarding the timeliness of the aforementioned appeal.  The 
representative submitted a Written Brief of Presentation on 
behalf of the timeliness issue.  


II.  Legal Analysis

A.  Veterans Claims Assistance Act

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000); 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001).  Regulations have recently been adopted in 
accordance with the VCAA.  See 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.102, 3.156, 3.159, 3.326)).

In this case, there is no issue as to substantial 
completeness of the application or notice of the requirements 
to substantiate the claim or assistance in obtaining evidence 
to support the claim.  On the contrary, the issue in this 
case is whether an appeal has been perfected in order to 
confer jurisdiction on the Board to consider the claim. 

The Board has the authority to adjudicate in the first 
instance the question of timeliness of a substantive appeal 
and may dismiss an appeal in the absence of a timely-filed 
substantive appeal.  VAOPGCPREC 9-99.  However, the Board 
should afford the claimant appropriate procedural protections 
to ensure adequate notice and opportunity to be heard on the 
question of timeliness.

In this case, the veteran was notified by Board remand in 
August 2001 that the Board intended to consider the issue of 
timeliness of her substantive appeal.  She was given an 
opportunity to present evidence and argument on the question 
of the timeliness of the appeal.  Her accredited 
representative argued on her behalf that the veteran moved 
twice during the timeframe of the appeal and that she did not 
receive the VA correspondence in a normal fashion nor in a 
timely manner.  She has been provided appropriate notice and 
assistance, and no further action is required in order to 
comply with the VCAA.

B.  Timeliness

Appellate review is initiated by a NOD and completed 
substantive appeal after a SOC has been furnished.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2001).  A NOD or 
substantive appeal must be filed with the VA office from 
which the veteran received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  38 C.F.R. 
§ 20.300.

A substantive appeal is timely if it is received within one 
year of the date the veteran was notified of the denial of 
her claim, or within 60 days after the SOC was issued, 
whichever period is later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).  The 60-day period may be extended for 
a reasonable period, on request, for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  Regulations further specify that a 
request for such an extension must be in writing and must be 
made prior to expiration of the time limit for filing.  
38 C.F.R. § 20.303.

Since the July 1999 SOC was issued more than one year after 
the veteran's May 5, 1998 notification regarding her claim to 
reopen the claim of entitlement to service connection for a 
cervical spine disability, the veteran had to submit a 
substantive appeal within 60 days of the date of the SOC for 
it to be timely.  The RO received the veteran's substantive 
appeal on October 8, 1999, more than one month after the 60-
day deadline.  The record does not contain any written 
request for an extension of time in which to submit the 
appeal.  Thus, the veteran's substantive appeal is not timely 
to the April 29, 1998 rating, and the Board does not have 
jurisdiction over the appeal.  38 U.S.C.A. § 7105.

The Board is cognizant of the representative's contentions 
that the veteran moved twice during the appeal period and did 
not receive VA correspondence in a normal or timely fashion.  
Associated with the claims folder was an envelope with a 
received stamp dated March 16, 1998, showing that the veteran 
moved.  The May 5, 1998 VA notification letter was sent to 
her previous address.  The NOD submitted by the veteran 
reflected her new address.  The SOC was sent to that address.  
The representative notes, however, that the VA Form 9 
(substantive appeal) had another new address.  It is 
important to note that the veteran did receive her 
correspondence as it relates to this claim.  Although the 
May 5, 1998 notification letter was sent to the veteran's 
previous address, she submitted a NOD within the appellate 
period.  The RO sent her SOC to the address of file which was 
her most recent address.  Her substantive appeal, which was 
received more than one month after the close of the appeal 
period did have another new address.  However, there is no 
evidence that the veteran did not receive the SOC within a 
timely manner or that she did not have sufficient time to 
submit a timely substantive appeal.  The SOC was not returned 
to VA by the postal service.  The Court has defined a 
presumption of regularity to the effect that "[t]he 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. 
Chemical Foundation, 272 U.S. 1, 14-15 (1926)); and see 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the 
presumption of regularity to procedures at the RO level).  
The presumption of regularity dictates that in the absence of 
clear evidence to the contrary, the veteran was properly 
notified and received her SOC informing her of the 
requirements for filing a formal appeal and the time limits 
associated with the filing of the appeal.  Moreover, it is 
clear that she received the SOC as she filed a substantive 
appeal, although not within the appropriate time limits.  
There is no evidence that anything unusual occurred in the 
mailing of the SOC.  

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

As the veteran's substantive appeal was not timely with 
respect to the issue of whether new and material evidence had 
been submitted to reopen the claim of entitlement to service 
connection for a cervical spine disability, the appeal is 
denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

